Exhibit 10.36

EXECUTION COPY

GOLDMAN, SACHS & CO. 85 BROAD STREET NEW YORK, NEW YORK 10004 TEL: 212 902 1000

Opening Transaction

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda A/C: [spacer.gif] [spacer.gif] 028569176 From: [spacer.gif] [spacer.gif]
Goldman, Sachs & Co. Re: [spacer.gif] [spacer.gif] Collared Accelerated Stock
Buyback Ref. No: [spacer.gif] [spacer.gif] As provided in the Supplemental
Confirmation Date: [spacer.gif] [spacer.gif] December 21, 2006 [spacer.gif]

This master confirmation (this ‘‘Master Confirmation’’), dated as of December
20, 2006 is intended to supplement the terms and provisions of certain
Transactions (each, a ‘‘Transaction’’) entered into from time to time between
Goldman, Sachs & Co. (‘‘GS&Co.’’) and Aspen Insurance Holdings Limited
(‘‘Counterparty’’). This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction. The terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a ‘‘Supplemental
Confirmation’’), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a ‘‘Trade Notification’’), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a ‘‘Confirmation’’ as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the ‘‘Equity Definitions’’), as published by the International
Swaps and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency — Cross Border) (the
‘‘Agreement’’) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (‘‘USD’’) as
the Termination Currency, (ii) the election that subparagraph (ii) of
Section 2(c) will not apply to the Transactions, (iii) the replacement of the
word ‘‘third’’ in the last line of Section 5(a)(i) with the word ‘‘first’’ and
(iv) the election that the ‘‘Cross Default’’ provisions of Section 5(a)(vi)
shall apply to Counterparty, with a ‘‘Threshold Amount’’ of USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.


--------------------------------------------------------------------------------


1.    Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.

General Terms:

[spacer.gif] [spacer.gif] [spacer.gif]     Trade Date: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Buyer: [spacer.gif] Counterparty

[spacer.gif] [spacer.gif] [spacer.gif]     Seller: [spacer.gif] GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif]     Shares: [spacer.gif] Ordinary Shares,
$0.0015144558 par value of Counterparty (Ticker: AHL )

[spacer.gif] [spacer.gif] [spacer.gif]     Forward Price: [spacer.gif] The
average of the VWAP Prices for each Exchange Business Day in the Calculation
Period.

[spacer.gif] [spacer.gif] [spacer.gif]     VWAP Price: [spacer.gif] For any
Exchange Business Day, as determined by the Calculation Agent based on the New
York Stock Exchange 10b-18 Volume Weighted Average Price per Share for the
regular trading session (including any extensions thereof) of the Exchange on
such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session for such Exchange Business Day), as
published by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the
end of any extension of the regular trading session) on such Exchange Business
Day, on Bloomberg page ‘‘AHL.N <Equity> AQR_SEC’’ (or any successor thereto).
For purposes of calculating the VWAP Price, the Calculation Agent will include
only those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Exchange Act (as defined
herein) (such trades, ‘‘Rule 10b-18 eligible transactions’’).

[spacer.gif] [spacer.gif] [spacer.gif]     Forward Price Adjustment Amount:
[spacer.gif] For each Transaction, as set forth in the Supplemental
Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Calculation Period: [spacer.gif] The
period from and including the first Exchange Business Day immediately following
the Hedge Completion Date to and including the Termination Date (as adjusted in
accordance with the provisions hereof).

[spacer.gif] [spacer.gif] [spacer.gif]     Termination Date: [spacer.gif] For
each Transaction, the Scheduled Termination Date set forth in the Supplemental
Confirmation (as the same may be postponed in accordance with the provisions
hereof); provided that GS&Co. shall have the right to designate any date (the
‘‘Accelerated Termination Date’’) on or after the First Acceleration Date to be
the Termination Date by providing notice to Counterparty of any such designation
on such date.

[spacer.gif] [spacer.gif] [spacer.gif]     First Acceleration Date: [spacer.gif]
For each Transaction, as set forth in the Supplemental Confirmation.

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]     Hedge Period: [spacer.gif] The period
from and including the day immediately after the Trade Date to and including the
Hedge Completion Date (as adjusted in accordance with the provisions hereof).

[spacer.gif] [spacer.gif] [spacer.gif]     Hedge Completion Date: [spacer.gif]
For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which GS&Co. finishes establishing its initial Hedge Positions
in respect of such Transaction, as reasonably determined by GS&Co., which date
shall be subject to any limitations set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Hedge Period Reference Price:
[spacer.gif] For each Transaction, as set forth in the Trade Notification, to be
the average of the VWAP Prices for each Exchange Business Day in the Hedge
Period.

[spacer.gif] [spacer.gif] [spacer.gif]     Market Disruption Event: [spacer.gif]
The definition of ‘‘Market Disruption Event’’ in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words ‘‘at any time during the
one-hour period that ends at the relevant Valuation Time’’ and inserting the
words ‘‘at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or’’ after the word ‘‘material,’’ in the third line thereof.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Notwithstanding anything to
the contrary in the Equity Definitions, to the extent that a Disrupted Day
occurs in the Hedge Period or the Calculation Period, the Calculation Agent may
in good faith and acting in a commercially reasonable manner postpone the Hedge
Completion Date or the Termination Date, as the case may be. In such event, the
Calculation Agent must determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price or the
Forward Price, as the case may be, or (ii) such Disrupted Day is a Disrupted Day
only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period or the Calculation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Hedge Period Reference Price or the Forward
Price, as the case may be, with such adjustments based on, among other factors,
the duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] If a Disrupted Day occurs
during the Hedge Period or the Calculation Period, as the case may be, and each
of the nine immediately following Scheduled Trading Days is a Disrupted Day,
then the Calculation Agent, in its good faith and commercially reasonable
discretion, may either (i) deem such ninth Scheduled Trading Day to be an
Exchange Business Day and determine the VWAP Price for such ninth Scheduled
Trading Day using its good faith estimate of the value of the Shares on such
ninth Scheduled Trading Day based on

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate or (ii) further extend the Hedge Period or the Calculation Period,
as the case may be, as it deems necessary to determine the VWAP Price.

[spacer.gif] [spacer.gif] [spacer.gif]     Exchange: [spacer.gif] New York Stock
Exchange

[spacer.gif] [spacer.gif] [spacer.gif]     Related Exchange(s): [spacer.gif] All
Exchanges.

[spacer.gif] [spacer.gif] [spacer.gif]     Prepayment\Variable Obligation:
[spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif]     Prepayment Amount: [spacer.gif] For
each Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Prepayment Date: [spacer.gif] Three
(3) Exchange Business Days following the Trade Date.

[spacer.gif] [spacer.gif] [spacer.gif]     Counterparty Additional Payment
        Amount: [spacer.gif] For each Transaction, as set forth in the
Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Counterparty Additional Payment
        Date: [spacer.gif] Three (3) Exchange Business Days following the Trade
Date.

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Terms: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif]     Physical Settlement: [spacer.gif]
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

[spacer.gif] [spacer.gif] [spacer.gif]     Number of Shares to be Delivered:
[spacer.gif] A number of Shares equal to (a) the Prepayment Amount divided by
(b) the Forward Price minus the Forward Price Adjustment Amount; provided that
the Number of Shares to be Delivered shall not be less than the Minimum Shares
and not greater than the Maximum Shares. The Number of Shares to be Delivered on
the Settlement Date shall be reduced, but not below zero, by any Shares
delivered pursuant to the Minimum Share Delivery described below.

[spacer.gif] [spacer.gif] [spacer.gif]     Excess Dividend Amount: [spacer.gif]
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

[spacer.gif] [spacer.gif] [spacer.gif]     Settlement Date: [spacer.gif] Three
(3) Exchange Business Days following the Termination Date.

[spacer.gif] [spacer.gif] [spacer.gif]     Settlement Currency: [spacer.gif] USD

[spacer.gif] [spacer.gif] [spacer.gif]     Minimum Share Delivery: [spacer.gif]
GS&Co. shall deliver a number of Shares equal to the Minimum Shares on the
Minimum Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Minimum Share Delivery Date deemed to be a ‘‘Settlement
Date’’ for purposes of such Section 9.4.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]     Minimum Share Delivery Date:
[spacer.gif] Three (3) Exchange Business Days following the Hedge Completion
Date.

[spacer.gif] [spacer.gif] [spacer.gif]     Minimum Shares: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Maximum Shares: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Share Adjustments: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif]     Potential Adjustment Event:
[spacer.gif] Notwithstanding anything to the contrary in Section 11.2(e) of the
Equity Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

[spacer.gif] [spacer.gif] [spacer.gif]     Extraordinary Dividend: [spacer.gif]
For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a ‘‘Dividend’’) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

[spacer.gif] [spacer.gif] [spacer.gif]     Ordinary Dividend Amount:
[spacer.gif] For each Transaction, as set forth in the Supplemental
Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif]     Method of Adjustment: [spacer.gif]
Calculation Agent Adjustment

[spacer.gif] [spacer.gif] [spacer.gif] Extraordinary Events: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] Consequences of Merger Events and Tender
Offers: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif]     (a)    Share-for-Share: [spacer.gif]
Modified Calculation Agent Adjustment

[spacer.gif] [spacer.gif] [spacer.gif]     (b)    Share-for-Other: [spacer.gif]
Cancellation and Payment

[spacer.gif] [spacer.gif] [spacer.gif]     (c)    Share-for-Combined:
[spacer.gif] Component Adjustment

[spacer.gif] [spacer.gif] [spacer.gif]     Determining Party: [spacer.gif]
GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] Tender Offer: [spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif] Nationalization,
Insolvency or Delisting: [spacer.gif] Cancellation and Payment; provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Stock Exchange, the American
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any such exchange or quotation system, such exchange or
quotation system shall be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.

[spacer.gif] [spacer.gif] [spacer.gif] Additional Disruption Events:
[spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif]     (a)    Change in Law: [spacer.gif]
Applicable

[spacer.gif] [spacer.gif] [spacer.gif]     (b)    Failure to Deliver:
[spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif]     (c)    Insolvency Filing:
[spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif]     (d)    Loss of Stock Borrow:
[spacer.gif] Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of
the Equity Definitions shall be amended by deleting the words ‘‘at a rate equal
to or less than the Maximum Stock Loan Rate’’ and replacing them with ‘‘at a
rate of return equal to or greater than zero’’.

[spacer.gif] [spacer.gif] [spacer.gif]     Hedging Party: [spacer.gif] GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif]     Determining Party: [spacer.gif]
GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

[spacer.gif] [spacer.gif] [spacer.gif] Non-Reliance/Agreements and
Acknowledgements Regarding Hedging Activities/Additional Acknowledgements:
[spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif] Transfer: [spacer.gif] Notwithstanding
anything to the contrary in the Agreement, GS&Co. may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of GS&Co.
under this Transaction, in whole or in part, to an affiliate of GS&Co. whose
obligations are guaranteed by The Goldman Sachs Group, Inc. without the consent
of Counterparty; provided that any such assignment will not cause a Tax Event
with Counterparty as an Affected Party.

[spacer.gif] [spacer.gif] [spacer.gif] GS&Co. Payment Instructions: [spacer.gif]
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] Counterparty’s Contact Details
for Purpose of Giving Notice: [spacer.gif] Julian Cusack

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Aspen Insurance Holdings
Limited
Maxwell Roberts Building
1 Church Street
Hamilton HM11
Bermuda
Telephone No.: (441) 297-9371
Facsimile No.: (441) 295-1829

[spacer.gif] [spacer.gif] [spacer.gif] GS&Co.’s Contact Details for Purpose of
Giving Notice: [spacer.gif] Telephone No.: (212) 902-8996
Facsimile No.: (212) 902-0112
Attention: Equity Operations: Options and Derivatives

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] With a copy to:
Tracey McCabe
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.: (212) 357-0428
Facsimile No.: (212) 902-3000

2.    Calculation Agent.     GS&Co.

3.    Additional Mutual Representations, Warranties and Covenants. In addition
to the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:

(a)    Eligible Contract Participant. It is an ‘‘eligible contract
participant’’, as defined in the U.S. Commodity Exchange Act (as amended), and
is entering into each Transaction hereunder as principal and not for the benefit
of any third party.

(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the ‘‘Securities Act’’), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder (‘‘Regulation
D’’). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
‘‘accredited investor’’ as that term is defined under Regulation D and (iii) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to GS&Co. that:

(a)    the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the ‘‘Exchange Act’’);

(b)    it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);

(c)    each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(d)    without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction

7


--------------------------------------------------------------------------------


under FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19, EITF 03-6
(or any successor issue statements) or under Financial Accounting Standards
Board’s Liabilities & Equity Project;

(e)    Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f)    Counterparty shall report each Transaction as required under Regulation
S-K and/or Regulation S-B under the Exchange Act, as applicable;

(g)    Counterparty is not, and will not be, engaged in a ‘‘distribution’’ of
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares for purposes of Regulation M promulgated under the Exchange Act
(‘‘Regulation M’’) at any time during the Hedge Period or the Relevant Period
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such distribution (a ‘‘Regulation M Distribution Notice’’) not later than the
Scheduled Trading Day immediately preceding the first day of the relevant
‘‘restricted period’’ (as defined in Regulation M); Counterparty acknowledges
that any such notice may cause the Hedge Period or the Calculation Period to be
extended or suspended pursuant to Section 5 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 below; ‘‘Relevant Period’’ means, for any Transaction, the
period commencing on the first day of the Calculation Period and ending on the
20th Exchange Business Day immediately following the end of the Calculation
Period, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day;

(h)    Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option; GS&Co. may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Counterparty under the terms of the related Transaction;

(i)    as of the Trade Date, the Prepayment Date, the Minimum Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not insolvent
(including, without limitation, for purpose of the Companies Act of 1981 of
Bermuda) as such term is defined under Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the ‘‘Bankruptcy Code’’) and
Counterparty would be able to purchase a number of Shares equal to the Maximum
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation;

(j)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an ‘‘investment company’’ as such term is defined in
the Investment Company Act of 1940, as amended; and

(k)    subject to Section 7(b) below, it has not and, during the Hedge Period or
Relevant Period for any Transaction, will not enter into agreements similar to
the Transactions described herein where any initial hedge period (however
defined), the calculation period (however defined) or the relevant period
(however defined) in such other transaction will overlap at any time (including
as a result of extensions in such initial hedge period, calculation period or
relevant period as provided in the relevant agreements) with any Hedge Period or
Relevant Period under this Master Confirmation. In the event that the initial
hedge period, calculation period or relevant period in any other similar
transaction overlaps with any Hedge Period or Relevant Period under this Master
Confirmation as a result of an extension of the Termination Date pursuant to
Section 5 herein, Counterparty shall promptly amend such transaction to avoid
any such overlap.

5.    Suspension of Hedge Period or Calculation Period.

(a)    If Counterparty concludes that it will be engaged in a distribution of
the Shares for purposes of Regulation M, Counterparty agrees that it will, on a
day no later than the Scheduled Trading Day immediately preceding the start of
the relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the ‘‘Notification Time’’) then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or confirms by telephone after the
Notification Time, then such notice shall be effective as of 8:30 a.m. New York
Time on the following

8


--------------------------------------------------------------------------------


Scheduled Trading Day or as otherwise required by law or agreed between
Counterparty and GS&Co. Upon the effectiveness of such Regulation M Distribution
Notice, the Calculation Period or the Hedge Period, as the case may be, shall be
suspended and the Termination Date or the Hedge Completion Date or both, as the
case may be, shall postponed for each Scheduled Trading Day in such restricted
period; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below, including, without
limitation, the requirement that such notice be made at a time at which none of
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

(b)    In the event that GS&Co. concludes, in its reasonable discretion, based
on advise of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Hedge Period or the
Calculation Period, GS&Co. may by written notice to Counterparty elect to
suspend the Hedge Period or the Calculation Period, or both, as the case may be,
for such number of Scheduled Trading Days as is specified in the notice;
provided that GS&Co. may exercise such right to refrain from purchasing Shares
only in relation to events or circumstances that are not the result of
deliberate actions of it or any of its affiliates with the intent to avoid its
obligations under the terms of any Transaction; provided further that GS&Co. may
exercise its right to refrain from purchasing Shares as a result of policies and
procedures voluntarily adopted by GS&Co. only in relation to events or
circumstances that (i) are unknown to it or any of its affiliates at the Trade
Date of any Transaction and (ii) occur within the normal course of its or any of
its affiliates business. The notice shall not specify, and GS&Co. shall not
otherwise communicate to Counterparty, the reason for GS&Co.’s election to
suspend the Hedge Period or the Calculation Period, or both, as the case may be.
The Hedge Period or the Calculation Period, or both, as the case may be, shall
be suspended and the Termination Date shall be extended for each Scheduled
Trading Day occurring during any such suspension.

(c)    In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 5(a) or 5(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
‘‘Market Disruption Event’’ shall apply.

(d)    In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.

[spacer.gif] [spacer.gif] 6.  10b5-1 Plan. Counterparty represents, warrants and
covenants to GS&Co. that for each Transaction:

(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (‘‘Rule 10b5-1’’). It is
the intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

(b)    Counterparty will not seek to control or influence GS&Co. to make
‘‘purchases or sales’’ (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.

(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a ‘‘plan’’ as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made

9


--------------------------------------------------------------------------------


at any time at which Counterparty or any officer, director, manager or similar
person of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

[spacer.gif] [spacer.gif] 7.  Counterparty Purchases.

(a)    Subject to Section 7(b) below, Counterparty (or any ‘‘affiliated
purchaser’’ as defined in Rule 10b-18 under the Exchange Act (‘‘Rule 10b-18’’))
shall not, without the prior written consent of GS&Co., directly or indirectly
purchase any Shares, listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof). During this time, any such purchases by Counterparty shall
be made through GS&Co., or if not through GS&Co., with the prior written consent
of GS&Co., and in compliance with Rule 10b-18 or otherwise in a manner that
Counterparty and GS&Co. believe is in compliance with applicable requirements.

(b)    In respect of any Transaction, the parties agree that Section 4(k) and
Section 7(a) shall not prohibit privately-negotiated, off-market repurchases of
Shares by Counterparty from Appleby Trust (Bermuda) Limited or any of its
successors during the Hedge Period or Calculation Period of such Transaction.

8.    Additional Termination Event. The declaration of any Extraordinary
Dividend by the Issuer during the Calculation Period will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.

9.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions,

(a)    Counterparty shall, prior to the opening of trading in the Shares on any
day during any Hedge Period or Calculation Period on which Counterparty makes,
or expects to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act of 1933, as amended) of any Merger Transaction, notify GS&Co.
of such public announcement;

(b)    promptly notify GS&Co. following any such announcement that such
announcement has been made; and

(c)    promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d)    GS&Co. in its sole discretion may (i) make adjustments to the terms of
any Transaction, including, without limitation, the Termination Date, the
Forward Price Adjustment Amount and the Maximum Shares to account for the number
of Shares that could be purchased on each day during the Hedge Period or the
Calculation Period in compliance with Rule 10b-18 following such public
announcement, provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party.

‘‘Merger Transaction’’ means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

10.    Acknowledgments. The parties hereto intend for:

(a)    Each Transaction to be a ‘‘securities contract’’ as defined in Section
741(7) of the Bankruptcy Code, a ‘‘swap agreement’’ as defined in Section
101(53B) of the Bankruptcy Code and a ‘‘forward contract’’ as defined in Section
101(25) of the Bankruptcy Code, and the parties hereto to be entitled to

10


--------------------------------------------------------------------------------


the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

(b)    The Agreement to be a ‘‘master netting agreement’’ as defined in Section
101(38A) of the Bankruptcy Code;

(c)    A party’s right to liquidate or terminate any Transaction, net out or
offset termination values or payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
‘‘contractual right’’ (as defined in the Bankruptcy Code);

(d)    Any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute ‘‘margin payments’’ and ‘‘transfers’’ (as defined in the Bankruptcy
Code); and

(e)    All payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
‘‘settlement payments’’ and ‘‘transfers’’ (as defined in the Bankruptcy Code).

11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

12.    Limitation on Set-off. (a)     Notwithstanding anything to the contrary
in the Agreement or the Equity Definitions, the calculation of any Settlement
Amounts and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the ‘‘Equity Shares’’) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the ‘‘Other Shares’’) and the netting and set-off
provisions of the Agreement shall only operate to provide netting and set-off
(i) among Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

(b)    The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (‘‘X’’), the other party (‘‘Y’’) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (whether or not matured or contingent and whether or
not arising under the Agreement, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y owed to
X (whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 12.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 12 shall be
effective to create a charge or other security interest. This Section 12 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(c)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. ‘‘Equity Contract’’
means any transaction or instrument that does not convey rights to GS&Co. senior
to claims of common stockholders in the event of Counterparty’s bankruptcy.

11


--------------------------------------------------------------------------------


13.    Delivery of Shares. (a)    GS&Co. may, by notice to Counterparty prior to
the Minimum Share Delivery Date (the ‘‘Nominal Delivery Date’’), elect to
deliver the Shares it is required to deliver under ‘‘Minimum Share Delivery’’
(above) on two or more dates (each, a ‘‘Staggered Delivery Date’’) or at two or
more times on the Nominal Delivery Date as follows:

(i)    in such notice, GS&Co. will specify to Counterparty the related Staggered
Delivery Dates (each of which will be on or prior to the Nominal Delivery Date,
but not prior to the beginning of the Hedge Period) or delivery times and how it
will allocate the Shares it is required to deliver under ‘‘Minimum Share
Delivery’’ (above) among the Staggered Delivery Dates or delivery times; and

(ii)    the aggregate number of Shares that GS&Co. will deliver to Counterparty
hereunder on all such Staggered Delivery Dates and delivery times will equal the
number of Shares that GS&Co. would otherwise be required to deliver on such
Nominal Delivery Date.

14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if GS&Co. would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement) (any such amount, a ‘‘GS&Co. Amount’’), then, in lieu of any payment
of such GS&Co. Amount, Counterparty may, no later than the Early Termination
Date or the date on which such Transaction is terminated, elect for GS&Co. to
deliver to Counterparty a number of Shares (or, in the case of a Merger Event, a
number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in such Merger
Event (each such unit, an ‘‘Alternative Delivery Unit’’ and, the securities or
property comprising such unit, ‘‘Alternative Delivery Property’’)) with a value
equal to the GS&Co. Amount, as determined by the Calculation Agent (and the
parties agree that, in making such determination of value, the Calculation Agent
may take into account a number of factors, including the market price of the
Shares or Alternative Delivery Property on the date of early termination and the
prices at which GS&Co. purchases Shares or Alternative Delivery Property to
fulfill its delivery obligations under this Section 14); provided that in
determining the composition of any Alternative Delivery Unit, if the relevant
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

15.    Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 13, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.

16.    Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero.

17.    Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

18.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).

12


--------------------------------------------------------------------------------


19.    Offices.

(a)    The Office of GS&Co. for each Transaction is: One New York Plaza, New
York, New York 10004.

(b)    The Office of Counterparty for each Transaction is: Victoria Hall,
Maxwell Roberts Building, 1 Church Street, Hamilton, HM 11, Bermuda.

20.    Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a)    All parties to this Confirmation are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.

(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

(d)    The arbitrators do not have to explain the reason(s) for their award.

(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (‘‘NYSE’’) or
NASD Dispute Resolution (‘‘NASD-DR’’), or, if the NYSE and NASD-DR decline to
hear the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.’’

21.    Counterparts.    This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.

13


--------------------------------------------------------------------------------


Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Yours faithfully,   [spacer.gif] [spacer.gif] GOLDMAN, SACHS & CO.  
[spacer.gif] [spacer.gif] By:    /s/ David
Goldenberg                                   [spacer.gif] [spacer.gif]
Authorized Signatory [spacer.gif]

Agreed and accepted by:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] ASPEN INSURANCE HOLDINGS
LIMITED By: [spacer.gif] [spacer.gif] /s/ Julian
Cusack                             Name: [spacer.gif] [spacer.gif] Julian Cusack
Title: [spacer.gif] [spacer.gif] Chief Financial Officer [spacer.gif]


--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda From: [spacer.gif] [spacer.gif] Goldman, Sachs & Co. Subject:
[spacer.gif] [spacer.gif] Collared Accelerated Stock Buyback Ref. No:
[spacer.gif] [spacer.gif] [Insert Reference No.] Date: [spacer.gif] [spacer.gif]
December 21, 2006 [spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(‘‘GS&Co.’’) and Aspen Insurance Holdings Limited (‘‘Counterparty’’) (together,
the ‘‘Contracting Parties’’) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.

1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of December 21, 2006 (the ‘‘Master
Confirmation’’) between the Contracting Parties, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

[spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif] [• •], 2006

[spacer.gif] [spacer.gif] [spacer.gif] Forward Price Adjustment Amount:
[spacer.gif] USD[• •]

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Completion Date: [spacer.gif] As
set forth in the Trade Notification, but in no event later than [• •]

[spacer.gif] [spacer.gif] [spacer.gif] Scheduled Termination Date: [spacer.gif]
[• •] months after the Hedge Completion Date, subject to GS&Co.’s right to
accelerate the Termination Date to any date on or after the First Acceleration
Date.

[spacer.gif] [spacer.gif] [spacer.gif] First Acceleration Date: [spacer.gif] As
set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by [• •] months.

[spacer.gif] [spacer.gif] [spacer.gif] Prepayment Amount: [spacer.gif] USD[• •]

[spacer.gif] [spacer.gif] [spacer.gif] Counterparty Additional Payment Amount:
[spacer.gif] USD [• •]

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Shares: [spacer.gif] As set forth
in the Trade Notification, to be a number of Shares equal to (a) the Prepayment
Amount divided by (b) [•   •]% of the Hedge Period Reference Price.

[spacer.gif] [spacer.gif] [spacer.gif] Maximum Shares: [spacer.gif] As set for
in the Trade Notification, to be a number of Shares equal to (a) the Prepayment
Amount divided by (b) [• •]% of the Hedge Period Reference Price.

[spacer.gif] [spacer.gif] [spacer.gif] Ordinary Dividend Amount: [spacer.gif]
For any calendar quarter, USD[• •]

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
‘‘affiliated purchaser’’ (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.


--------------------------------------------------------------------------------


4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Yours sincerely,   [spacer.gif] [spacer.gif] GOLDMAN, SACHS & CO.   [spacer.gif]
[spacer.gif]
By:                                                                                    
  [spacer.gif] [spacer.gif] Authorized Signatory [spacer.gif]

Agreed and accepted by:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] ASPEN INSURANCE HOLDINGS
LIMITED By: [spacer.gif] [spacer.gif]
                                                                         Name:
[spacer.gif] [spacer.gif]   Title: [spacer.gif] [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------


SCHEDULE B

TRADE NOTIFICATION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda From: [spacer.gif] [spacer.gif] Goldman, Sachs & Co. Subject:
[spacer.gif] [spacer.gif] Collared Accelerated Stock Buyback Ref. No:
[spacer.gif] [spacer.gif] [Insert Reference No.] Date: [spacer.gif] [spacer.gif]
[Insert Date] [spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (‘‘GS&Co.’’) and Aspen
Insurance Holdings Limited (‘‘Counterparty’’) (together, the ‘‘Contracting
Parties’’) on the Trade Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of December 21, 2006 (the ‘‘Supplemental
Confirmation’’) between the Contracting Parties, as amended and supplemented
from time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of December 21, 2006 (the ‘‘Master Confirmation’’) between
the Contracting Parties, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

[spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif] [• •], 2006

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Completion Date: [spacer.gif] [• •]

[spacer.gif] [spacer.gif] [spacer.gif] Scheduled Termination Date: [spacer.gif]
[• •]

[spacer.gif] [spacer.gif] [spacer.gif] First Acceleration Date: [spacer.gif] [•
•] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Period Reference Price:
[spacer.gif] USD[• •]

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Shares: [spacer.gif] [• •]

[spacer.gif] [spacer.gif] [spacer.gif] Maximum Shares: [spacer.gif] [• •]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Yours sincerely,   [spacer.gif] [spacer.gif] GOLDMAN, SACHS & CO.   [spacer.gif]
[spacer.gif]
By:                                                                            
  [spacer.gif] [spacer.gif] Authorized Signatory [spacer.gif]


--------------------------------------------------------------------------------
